
	
		I
		112th CONGRESS
		1st Session
		H. R. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Woodall
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To limit the total discretionary appropriations for
		  fiscal year 2011 to the level set by the Continuing Appropriations Act,
		  2011.
	
	
		1.Short titleThis Act may be cited as the
			 Government Spending Responsibility
			 Act.
		2.Limitation of
			 total discretionary appropriations for fiscal year 2011 to level set by
			 Continuing Appropriations Act, 2011
			(a)LimitationThe total discretionary appropriations for
			 fiscal year 2011 may not exceed the total discretionary appropriations,
			 calculated on an annualized basis, made for such fiscal year by the Continuing
			 Appropriations Act, 2011 (Public Law 111–242), as amended by the Continuing
			 Appropriations Amendments, 2011 (title I of Public Law 111–322).
			(b)Definition of
			 discretionary appropriationsFor purposes of this section, the term
			 discretionary appropriations has the meaning given such term in
			 section 250(c)(7) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 (2 U.S.C. 900(c)).
			
